DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI (US 2015/0302991).
Regarding claim 12, CHOI discloses a multilayer electronic component (Fig. 4, 100) comprising: a body (Fig. 4, 110) including first internal electrodes (Fig. 4, 121) and second internal electrodes (Fig. 4, 122) that are alternately stacked in a first direction (Fig. 4, T) with dielectric layers (Fig. 4, 111) disposed therebetween, 5wherein each of the first internal electrodes extends to each of four lateral surfaces of the body (Figs. 3 and 4); a first external electrode (Fig. 4, 131) disposed on all four lateral surfaces of the body (Fig. 4) to connect to the first internal electrodes (Fig. 4); and 10a second external electrode (Fig. 4, 132) disposed on one or more end surfaces of the body opposing each other in the first direction and connected to the second internal electrodes (Fig. 4).  
Regarding claim 13, CHOI further discloses that 15each of the first internal electrodes is exposed along a full width of each of the four lateral surfaces of the body (Figs. 3 and 4).  
Regarding claim 14, CHOI further discloses that the first external electrode extends across the full width of each 20of the four lateral surfaces of the body (Figs. 3 and 4).  
Regarding claim 15, CHOI further discloses one or more via electrodes (Fig. 4, 140) extending through the body in the first direction to connect the second external electrode and 25the second internal electrodes (Fig. 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2015/0302991) in view of Shim et al (US 2006/0198079).
Regarding claim 1, CHOI teaches a multilayer electronic component (Fig. 4, 100) comprising: a body (Fig. 4, 110) including a first internal electrode (Fig. 4, 121) and a second internal electrode (Fig. 4, 122) alternately disposed in a first direction (Fig. 4, T) with 5a dielectric layer (Fig. 4, 111) interposed therebetween, and including a first surface (Fig. 4,  top of 100) and a second surface (Fig. 4, bottom of 
However, CHOI fails to teach that a ratio W/L is 0.95 or more and 1.05 or less, where L is a dimension of the body in the second direction and W is a 20dimension of the body in the third direction.  
Shim teaches that a ratio W/L is 0.95 or more and 1.05 or less (Fig. 3a, [0019]), where L is a dimension of the body in the second direction and W is a 20dimension of the body in the third direction (Fig. 3a, [0019]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Shim to the invention of CHOI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 2, CHOI, as modified by Shim, further teaches that L and W are each 0.5mm or less (Shim [0019]).  
Regarding claim 3, CHOI, as modified by Shim, further teaches that the first internal electrode is exposed through each of the third to sixth surfaces (Figs. 3 and 4), and the second internal electrode is disposed to be spaced apart 5from each of the third to sixth surfaces (Fig. 4).  
Regarding claim 4, CHOI, as modified by Shim, further teaches that a length and a width of the first internal electrode are substantially the same as a length and a width of the body (Fig. 3), 10respectively.  
Regarding claim 5, CHOI, as modified by Shim, further teaches that the body includes a plurality of first internal electrodes and a plurality of second internal electrodes (Fig. 4), and a number of each 15of the first and second internal electrodes in the body is 20 or less (Fig. 4).  
Regarding claim 6, CHOI, as modified by Shim, further teaches that the first internal electrode comprises an insulating portion (Fig. 3, 121a) 20that provides a space between the first internal electrode and the via electrode (Fig. 3), and the via electrode is disposed to penetrate the second internal electrode and the insulating portion (Fig. 3).  
Regarding claim 7, CHOI, as modified by Shim, further teaches that the multilayer electronic component includes a plurality of via electrodes (Fig. 7B, multiple 140s).  
5 Regarding claim 8, CHOI, as modified by Shim, further teaches that the multilayer electronic component includes a plurality of second external electrodes each connected to the second external electrode by the plurality of via electrodes (Fig. 7B, one external electrode per 140).  
Regarding claim 10, CHOI, as modified by Shim, further teaches that the first external electrode surrounds the third to sixth surfaces (Fig. 4).  
Regarding claim 11, CHOI, as modified by Shim, further teaches that the first external electrode extends to a portion of the 20first and second surfaces (Fig. 7A), and is spaced apart from the second external electrode (Fig. 7A).
Regarding claim 16, CHOI fails to teach that a ratio W/L is 0.95 or more and 1.05 or less, where L and W are dimensions of the body in respective second and third directions 5orthogonal to each other and the first direction.  

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Shim to the invention of CHOI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 17, CHOI fails to teach that a ratio W/L is 0.95 or more and 1.05 or less, where L and W are dimensions of the first internal electrodes in respective second 10and third directions orthogonal to each other and the first direction.  
Shim teaches that a ratio W/L is 0.95 or more and 1.05 or less, where L and W are dimensions of the first internal electrodes in respective second 10and third directions orthogonal to each other and the first direction (Fig. 3a, [0019]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Shim to the invention of CHOI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2015/0302991) in view of Shim et al (US 2006/0198079) in further view of LEE et al (US 2017/0194419).
Regarding claim 9, CHOI, as modified by Shim, fail to teach the claim limitations. 
LEE teaches that the second external electrode (Fig. 11, 302) contacts each of the plurality of via electrodes (Fig. 11, 252) on the first surface or the second surface (Fig. 11, top first surface).

 Additional Relevant Prior Art:
PARK et al (US 20180158614) teaches relevant art in Fig. 6-8.
Naito et al (US 6606237) teaches relevant art in Fig. 2.
LEE et al (US 20180035545) teaches relevant art in Fig. 3.
Kuroda et al (US 6327134) teaches relevant art in Fig. 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848